Citation Nr: 1209487	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  07-31 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for arthrofibrosis and chondromalacia of the right knee, status post right distal femur fracture with union achieved after locked plating.

2.  Entitlement to an initial rating in excess of 10 percent for partial right anterior cruciate ligament insufficiency.

3.  Entitlement to an initial rating in excess of 10 percent for quadriceps tethering secondary to right distal femur fracture healing.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to August 1992 and from October 1995 to March 2005.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).

The issues of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right hip disorder, to include as secondary to a service-connected right knee disability; entitlement to service connection for a left hip disorder, to include as secondary to a service-connected right knee disability; entitlement to service connection for left knee disorder, to include as secondary to a service-connected right knee disability; and entitlement to a total disability rating based on individual unemployability due to service-connected disability, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.

REMAND

VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  That duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Where the available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

The Veteran last underwent a comprehensive VA examination of his right knee disabilities in October 2007, and the most recent medical evidence of record is dated in July 2009.  In a November 2011 hearing before the Board, the Veteran reported that his right knee symptoms had increased in severity since the October 2007 VA medical examination.  Specifically, the Veteran stated that he had right knee range of motion restricted to significantly less than 90 degrees.  The last measurement of the Veteran's right knee range of motion was dated in July 2008, and found that the Veteran had flexion limited to 90 degrees.  Accordingly, the Veteran's statements in the November 2011 hearing before the Board suggest an increase in severity beyond that which is documented in the most recent medical evidence of record.  The Board therefore concludes that an additional VA examination is needed to provide a current picture of the Veteran's service-connected right knee disabilities.  38 C.F.R. § 3.327 (2011).

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records dated since July 2009 for the Veteran's right knee disability.

2. Schedule the Veteran for a VA examination to determine the current severity of his service-connected right knee disabilities.  The examiner must review the claims file and should note that review in the report.  The examiner must conduct full orthopedic and neurologic testing on the Veteran's right knee.  A complete rationale for all opinions must be provided.  The examiner must do the following:

a. Conduct range of motion studies of the right knee, to specifically include flexion and extension.  Record the range of motion observed on clinical evaluation, in terms of degrees.  If there is clinical evidence of pain on motion, indicate the degree of motion at which pain begins.

b. State whether the Veteran experiences recurrent subluxation or lateral instability of the right knee and, if so, whether any impairment is best characterized as slight, moderate, or severe.

c. State whether the Veteran's malunion of the femur results in slight, moderate, or marked knee or hip disability.

d. Render an opinion as to the extent to which the Veteran experiences functional impairment, such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy or the presence or absence of changes in the skin indicative of disuse due to the service-connected right knee disabilities.

e. Identify all of the specific muscle group(s) impaired by the Veteran's service-connected right knee disabilities, if any, and identify which functional abilities are affected.  Comment as to whether the disability associated with each of the affected muscle groups would be considered slight, moderate, moderately severe, or severe.

f. State whether any neurologic manifestation found to be related to the Veteran's service-connected right knee disabilities results in complete or incomplete paralysis of any nerve.  If so, the specific nerves involved must be identified.  If incomplete paralysis is found, state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  A characterization of moderately severe is also permitted for incomplete paralysis of the sciatic nerve.

g. State whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities, without consideration of any nonservice-connected disability, prevent him from securing or following a substantially gainful occupation.

3. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

